Citation Nr: 1113659	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the residuals of an eye injury, currently diagnosed as blepharospasm with lagophthalmos and exposure keratopathy.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs.

As a result of a June 2009 rating action, the evaluation for the Veteran's eye disability was increased from zero percent to 20 percent, effective December 6, 2009, the date of the Veteran's claim for an increased rating.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2010, the Board denied the claim for an increased evaluation in excess of 20 percent for the residuals of an eye injury.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court vacated the May 2010 Board decision and remanded the case to the Board pursuant to a November 2010 Joint Motion for Remand.  

The issue of an effective date of February 18, 2005 for an increased rating for the service connected eye disorder has raised, but has not been developed for review by the Board.  It is referred to the RO for the appropriate actions.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Veteran contends that the 20 percent evaluation assigned to his service connected eye disability is inadequate to reflect the impairment that it causes.  He notes that he has spasms of his face and eye, as well as blurred vision.

The record shows that entitlement to service connection for the residuals of an eye injury was established in an April 1996 rating decision.  A zero percent evaluation was assigned for this disability.  This was increased to the current 20 percent evaluation during the course of the current appeal by a June 2009 rating decision, effective from the date of the Veteran's December 2006 date of claim.

The evidence includes VA treatment records dated 2005 and 2006.  These show that the Veteran had an M-16 rifle explode in his face with residual injury in 1994.  He had a significant history of blepharospasm, and had undergone eye surgeries and was experiencing tearing problems.

In February 2011 correspondence, the Veteran's representative alleged that the Veteran's eye condition involved more symptoms than contemplated in the 20 percent evaluation for lagophthalmos, or the inability to close the eyes.  She asserted VA should rate the Veteran for symptoms including blepharospasm (essentially, the inability to open the eyes); ectropion (turning out of the eyelids); and lacrimal duct abnormality (tear function), and argued that the symptoms would not be duplicative of the current 20 percent rating for lagophthalmos.  

She stated, "Ectropian affects the way the veteran looks and affects the functioning of his eyes.  The VA should rate this separately under [Diagnostic Code] 6020, at 20%."  She also argued that the Veteran's eye disorder affected the tear function listed under Diagnostic Code 6025, as abnormal lacrimal ducts are related to dry eyes.  She asserted that dry eyes are not the same problem as the Veteran's current evaluation contemplates and his abnormal lacrimal ducts should be evaluated at 20 percent under Diagnostic Code 6025.

Because the assessment of the Veteran's eye disability requires medical knowledge of a specialized nature, the Board will defer any decision in this matter until additional evaluation of the Veteran's eye disability can be undertaken.

The Veteran is presently service connected for blepharospasm with lagophthalmos and exposure keratopathy, under Diagnostic Codes 8207-6022.  Diagnostic Code 8207 addresses the Seventh (Facial) Cranial Nerve as follows:


8207
Paralysis of:
Rating

Complete
30

Incomplete, severe
20

Incomplete, moderate
10

Note: Dependent upon relative loss of innervation of facial muscles.
8307
Neuritis.
8407
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2010)

Diagnostic Code 6022 addresses a specific eye disorder:

6022
Lagophthalmos:
Rating

Bilateral
20

Unilateral
10

While blepharospasm is not identified as a specific eye disability under 38 C.F.R. § 4.79, both lagophthalmos and exposure keratopathy are considered disabilities under that section.  In addition, it was noted that the Veteran suffered from ectropion.  

DISEASES OF THE EYE
6001
Keratopathy
 
6009
Unhealed eye injury.



GENERAL RATING FORMULA FOR DIAGNOSTIC CODES 6000 THROUGH 6009

Evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months

With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months

With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months

With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months
Rating 







60


40


20


10
38 C.F.R. § 4.79 (2010)

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

6020
Ectropion:
Rating

Bilateral
20

Unilateral
10
38 C.F.R. § 4.79 (2010)

6025
Disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.): 
Rating

Bilateral
20

Unilateral
10
38 C.F.R. § 4.79 (2010)

It is uncertain whether the exposure keratopathy identified by the examiner in August 2008 results in visual impairment due to the particular condition, or results in incapacitating episodes.  Finally, it has not been indicated whether under 38 C.F.R. § 4.118, there is facial disfigurement.

It is unclear to the Board whether the Veteran's eye disorders, lagophthalmos, exposure keratopathy and ectropion result in the same eye disability.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. . . . Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010)

Because there are so many unanswered medical questions, additional development is required.  Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the veteran for his eye disorder since December 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA eye examination to determine all impairments resulting from the eye trauma sustained in service.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the ophthalmologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is to identify his medical specialty in the examination report.  The examination must be conducted following the protocol in VA's Disability Worksheets for VA Eye Examination, revised on January 5, 2009 and VA Scar examination revised on February 19, 2009.  All questions posed in the worksheets must be addressed by the ophthalmologist. In addition, the ophthalmologist is to indicate:

   a.  whether any of the eye disabilities identified during the examination have overlapping symptomatology such that there is a potential for evaluation of the same disability under various diagnoses.
   
   b.  whether the Veteran has keratopathy, and if so, does it result in either visual impairment due to the particular condition or on incapacitating episodes.
   
   c.  whether the Veteran has any facial disfigurement as a result of the service connected eye disorder, and if so, in addition to responding to the questions regarding facial disfigurement in the Scar Worksheet, COLOR photographs are to be obtained and associated with the claims folder
   
   d.  whether the eye disability results in the Veteran being unable to obtain or maintain substantially gainful employment.

Sustainable reasons and bases are to be provided for all opinions rendered by the examiner.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




